Title: From George Washington to Thomas Peter, 5 May 1799
From: Washington, George
To: Peter, Thomas



Dear Sir,
Mount Vernon 5th May 1799

I have had the enclosed Tobacco note by me sometime. Too long perhaps for the best Market.
If Mr Peter (your father) whom I presume is a good judge of these matters, should be of opinion that it had better be sold now than wait longer, for a rise in the price of that article, I pray you

to sell it for what it will fetch. I give you this trouble because the Tobacco is in the Warehouse at George Town.
Be so good as to let me know by the return of Washington Custis, if there has been any a/c received of the Sales of my Tobacco in London—and inform me at the sametime what the Stock in the Bank of Columbia divided the last half year, that I may know what to draw for. Best wishes attend you all—& I am—Dr Sir—Yr Affecte Servt

Go: Washington

